Citation Nr: 0730960	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-42 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  He has additional unverified service in the Kentucky 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The most favorable evidence for the veteran's bilateral 
hearing loss shows that it is manifested by level II hearing 
in the right ear and level II hearing in the left ear.

2.  The veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

A compensable initial evaluation for service-connected 
bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.7, 
4.85, 4.86, Table VI, Table VII, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1966 to July 
1968.  He submitted his initial claim for VA disability 
compensation benefits in July 2002.  He contended that he 
suffered from a bilateral hearing loss due to his exposure to 
acoustic trauma during his period of active service.  

The Board notes that the veteran has additional unverified 
service in the Kentucky Army National Guard (KARNG).  He has 
submitted copies of service medical records (SMRs) from that 
service but has not identified any service dates or provided 
other documentation of his KARNG service.  

The SMRs covered a period from January 1979 to November 1997.  
Although they documented the reports of several audiograms on 
periodic physical examinations, indicative of hearing loss by 
VA standards, the records did not provide any assessment of 
the level of impairment.  Further, the veteran's hearing loss 
was not reported as having any impact on his military status 
and the last report predated his current claim by five years.

VA treatment records for the period from February 1984 to 
November 1999 disclose only the assessment and treatment of 
conditions unrelated to the veteran's hearing loss.

The veteran submitted lay statements from his brother and 
sister-in-law in November 2002.  They both said the veteran 
had had problems with his hearing since his release from 
active duty in 1968.  His brother said the veteran had to 
have the television and radio louder than normal.  His 
sister-in-law said that she would have to raise her voice for 
the veteran to hear her.

The veteran was afforded a VA audiology examination in 
December 2002.  The veteran complained that he had difficulty 
hearing the television.  Audiometric testing revealed 
puretone thresholds of:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
85
80
LEFT
10
10
55
75

The average decibel losses were 53 in the right ear and 38 in 
the left ear.  The veteran had a speech discrimination score 
of 86 percent for the right ear and 88 percent for the left 
ear.  The veteran was diagnosed with hearing within normal 
limits up to 1,000 Hertz, sloping to a mild to severe 
sensorineural hearing loss in the right ear.  He was also 
diagnosed with hearing within normal limits through 2,000 
Hertz, sloping to a moderately severe to severe sensorineural 
hearing loss in the left ear.  The examiner stated that no 
medical follow-up was necessary.

The veteran was granted service connection for his hearing 
loss disability and assigned a noncompensable disability 
evaluation in March 2003.  The veteran expressed his 
disagreement with the noncompensable evaluation in March 
2004.  He said that he had trouble understanding what people 
said and he had to play the television louder than normal to 
hear it.  He submitted a copy of a VA audiogram, in chart 
form, dated in December 2003.  The audiogram was not done for 
the purposes of a compensation and pension (C&P) examination.  

The December 2003 audiogram showed the following results:




HERTZ



1000
2000
3000
4000
RIGHT
20
30
60
80
LEFT
15
20
50
75

The average decibel losses were 48 in the right ear and 40 in 
the left ear.  The veteran had a speech discrimination score 
of 88 percent for the right ear and 92 percent for the left 
ear.  Overall, the results represented an improvement from 
those from the VA examination in December 2002.

The veteran submitted his substantive appeal in November 
2004.  He stated that he believed his hearing was bad enough 
to qualify for compensation.  He also included a statement 
wherein he reported that he had no additional information or 
evidence to submit.

The veteran was afforded a VA audiology examination in 
January 2005.  The purpose of the examination was to assess 
the veteran's claim regarding tinnitus.  However, his hearing 
was also tested.  The veteran said he had the most difficulty 
in hearing when he was in the presence of noise.  The results 
of the audiogram showed the following losses:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
85
85
LEFT
10
15
60
75

The average decibel losses were 54 in the right ear and 40 in 
the left ear.  The veteran had a speech discrimination score 
of 94 percent for the right ear and 98 percent for the left 
ear.  

The veteran's representative submitted additional argument in 
the case in September 2007.  In particular, the 
representative contended that the veteran should be 
considered for an extraschedular disability evaluation.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

The veteran's claim for a higher evaluation for his bilateral 
hearing loss is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

A review of the December 2002 audiometric study, and using 
the speech discrimination scores from the audiogram, 
correlates to level II hearing in the right ear, and level II 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI 
(2007).  The combination of the two ears corresponds to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII 
Diagnostic Code 6100 (2007).  The assigned evaluation is 
determined by mechanically applying the rating criteria to 
certified test results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The same disability evaluation result is reached in using the 
information from the December 2003 VA audiogram.  The veteran 
has level II hearing in the right ear and level I hearing in 
the left ear.  Again, review of these findings, when applied 
to the Rating Schedule, results in a noncompensable 
disability evaluation.  See 38 C.F.R. § 4.85, Table VII 
Diagnostic Code 6100.

Finally, the results of the VA audiology examination from 
January 2005 demonstrate that the veteran has Level I hearing 
in both ears.  This also results in a noncompensable 
disability evaluation.  Id.

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2007) for exceptional patterns of hearing impairment.  
However, the veteran does not have a puretone threshold of 55 
decibels, as reflected by the several audiograms, at the 
required frequencies such as to require application of 
38 C.F.R. § 4.86(a).  Further, none of the audiograms 
demonstrate the requisite 30-decibel loss at 1,000 Hertz and 
70 decibel or more loss at 2,000 Hertz to warrant 
consideration of 38 C.F.R. § 4.86(b). 

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected bilateral hearing 
loss.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1) (2007).  Extra-
schedular evaluations are appropriate only when the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  There is no evidence in the record that the 
veteran has had marked interference with work because of his 
hearing loss disability.  There is no evidence of any 
hospitalizations due to hearing loss disability.  The only 
evidence about the impact of his hearing loss on his everyday 
life is the veteran's statements, and the lay statements in 
support of his claim, that he has difficulty hearing the 
radio, television, etc, and that he cannot hear speech at 
times.  That evidence, while credible, does not establish an 
exceptional or unusual disability picture for a person with a 
noncompensable hearing loss disability.  

In Martinak v. Nicholson, No. 05-1195, 2007 WL 2389778 (Ct. 
Vet. App. Aug. 23, 2007), the United States Court of Appeals 
for Veterans Claims (Court), noted that VA had revised its 
hearing examination worksheets to include the effect of the 
veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also  38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating on appeal any prejudice caused by 
a deficiency in an examination.

In this case, the December 2002 and January 2005 C&P 
examinations were conducted before the examination worksheets 
were revised to include the effects of hearing loss 
disability on occupational functioning and daily life.  The 
veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life 
without having to do that through a medical professional.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence); Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent when it regards 
features or symptoms of injury or illness).  The only 
comments the veteran made about his hearing loss was that he 
has difficulty in hearing the radio and television and that 
he cannot hear when there is noise present.  Thus, the 
veteran has provided evidence on how his hearing loss affects 
his daily functioning.

The Board concludes that an extra-schedular rating is not 
warranted on this record, and that the absence of a comment 
in the examination report on the effects of the veteran's 
hearing loss on occupational functioning and daily activities 
is not prejudicial to the veteran in this instance, as the 
veteran has provided information concerning the effects of 
his hearing loss.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007).  Proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.

The veteran's claim for service connection was received in 
July 2002.  The RO wrote to the veteran in October 2002.  He 
was informed of what VA would do to assist him in developing 
his claim.  He was advised as to what evidence was required 
to substantiate his claim for service connection.  The 
veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also encouraged to 
submit any medical evidence that he had.  

The veteran responded with evidence in November 2002.  His 
claim for service connection for bilateral hearing loss was 
substantiated in March 2003 when he was granted service 
connection, assigned a noncompensable disability evaluation 
and assigned an effective date.  The veteran had not sought a 
specific disability rating or a particular effective date as 
a part of his original claim.  As a result of the grant of 
service connection and the assignment of a specific 
disability rating and effective date, section 5103(a) notice 
was no longer required for the hearing loss issue.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The veteran expressed disagreement with the disability 
evaluation assigned and was issued a statement of the case 
(SOC) in that regard in September 2004.  He appealed the 
decision, and submitted additional evidence, in November 
2004.

The veteran was issued a supplemental statement of the case 
(SSOC) in October 2005.  The veteran's claim was re-
adjudicated with consideration of the evidence added to the 
record.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with the notice required by the Court in Dingess.  
The Board finds that any deficiency in the timing of the 
notice, or content, is harmless error in light of the grant 
of service connection and the re-adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Moreover, the presumption of prejudice on the VA's part is 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on the communications sent to 
the veteran over the course of this appeal; and (2) based on 
the veteran's contentions and the communications provided to 
the veteran by VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  Further, the veteran has provided 
evidence in response to the notice letter received from the 
RO, and in his appeal.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  The veteran's SMRs were obtained.  The veteran's 
post-service VA treatment records have been obtained.  He was 
afforded VA examinations.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.  
The Board is unaware of any such evidence.


ORDER

Entitlement to a compensable initial disability evaluation 
for bilateral hearing loss is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


